DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 10/30/2020, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are pending.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 line 11 recites “or uncatalyzed oxidative reaction with oxidizing agent effective to…” The limitation appears to have a grammatical error. The Examiner suggests writing it as “with an oxidizing agent…”.  Appropriate correction is required.
Dependent claims not recited above are objected to for their dependency on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2 recites “optionally, at least one oxidizing agent”. However, in line 11, the claim positively recites the usage of an oxidizing agent. It is unclear whether or not an oxidizing agent is required or not, as the claim initially renders the usage of an oxidizing agent as optional. Additionally, when there is no need for an oxidizing agent, it is unclear what the entire breadth of the claim is.
Claims 3-5 contain a similar issue regarding the oxidizing agent limitation.
The term “effective” in claim 1 line 11 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims not recited above are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2005/0006317; hereinafter “Lee”) in view of Martinez et al. (US2009/0266772; hereinafter “Martinez”) and further in view of PX (NPL – PX Pressure Exchanger) and Fakheri (NPL – Efficiency analysis of heat exchangers and heat exchanger networks).
Applicant’s claims are directed toward an apparatus.
A system for purifying a waste stream comprised of water, at least one organic contaminant (Lee Pr. 18, 40, 43-46; feed water 103 may contain organic contaminants suspended. Pr. 34; contaminant may be suspended or dissolved in the water) and, optionally, at least one oxidizing agent comprising:
i) a feed line for the waste stream (Lee Fig. 4-5; Pr. 40, 46; input feed water 103 enters through a line. Pr. 33; water source may be wastewater);
ii) a subcritical reactor vessel (Lee Fig. 4-5; Pr. 36, 45-46; super critical water reactor (SCWR) 605/201 that is utilized in a supercritical water oxidation system. );
iii) a heat exchanger (Lee Fig. 4-5; Pr. 51; heat exchanger 505); and
iv) a pressure exchanger (Lee Fig. 4-5; Pr. 51; pressure exchanger 503); wherein:
a) the waste stream is provided to the reactor vessel by the feed line (Lee Fig. 4-5; raw water 103 enters through a line that is shown to flow through the system and enters the SCWR reactor 201);
b) the waste stream, when in the reactor vessel, is in a subcritical state (Lee Fig. 4-5; Pr. 43-46; the raw water stream entering the SCWR reactor 201 is not in a supercritical state, i.e. is in a subcritical state);
c) in the reactor vessel the at least one organic contaminant undergoes a catalyzed or uncatalyzed oxidative reaction, forming a purified effluent stream (Lee Fig. 4-5; Pr. 43-46; supercritical water drives oxidation reaction to break down organic contaminants suspended into additional water or other inert ingredients. Raw water is purified into output water);
d) the heat exchanger removes heat from the purified effluent stream for use in raising the temperature of the waste stream (Lee Pr. 51; heat exchanger 503 is utilized to transfer heat and pressure from resultant stream 215 to the raw water/air mixture to help raise its pressure and temperature levels); and
e) the pressure exchanger removes mechanical energy from the effluent stream for use in raising the pressure of the waste stream (Lee Pr. 51; pressure exchanger 505 is utilized to transfer heat and pressure from resultant stream 215 to the raw water/air mixture to help raise its pressure and temperature levels).
Lee does not disclose utilizing an oxidizing agent effective to completely oxidize at least a portion of the organic contaminant, the heat exchanger recovering at least 80% of heat input, and the pressure exchanger recovering at least 95% of such mechanical energy.
Martinez relates to the prior art by disclosing a waste water treatment that utilizes oxidation of water-insoluble residues via a supercritical reaction (Martinez Pr. 2, 9). Martinez further indicates utilizing hydrogen peroxide to increase the oxidation reaction while also forming an additional source of oxygen. The addition of non-preheated aqueous stream through these connections further favors the thermal control of the system, preventing an abrupt temperature rise at additional points (Martinez Pr. 11, 40; Fig. 1; hydrogen peroxide streams 11 and 15 may be added.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Lee’s system that treats a wastewater that may contain oil grease (Lee Pr. 59) and contains water and contaminants with Martinez’s treatment that utilizes hydrogen peroxide as an oxidizing agent in order to treat aqueous organic residues and water-in-insoluble organic residues (Martinez Pr. 7-8, 11). In other words, it may treat a water that contains a contaminant via oxidation by increasing the oxidation reaction between the water and contaminant (Martinez Pr. 7-8, 11). 
The combination of Lee and Martinez still does not disclose the heat exchanger recovering at least 80% of heat input, and the pressure exchanger recovering at least 95% of such mechanical energy.
PX relates to the prior art by disclosing a pressure exchanger, and further discloses PX pressure exchangers having unparalleled efficiency of up to 98% (PX Pg. 5, 10).
Fakheri relates to the prior art by disclosing heat exchangers and heat exchanger networks, and discloses that the heat exchanger efficiency is defined as the ratio of the actual rate of heat transfer in the heat exchanger q and the optimal rate of heat transfer qopt, as shown below (Fakheri Pg 1, introduction), where U is the overall heat transfer coefficient, A is the surface area, T is the average temperature of the hot fluid, and t is the average temperature of the cold fluid.

    PNG
    media_image1.png
    37
    117
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Lee and Martinez’s system that utilizes pressure and heat exchangers, with PX’s pressure exchanger that can have unparalleled efficiency of up to 98%, and Fakheri’s heat exchangers to have efficiency of at least 80%; in order to provide exchangers that run efficiently. Since PX’s exchangers provide unparalleled efficiency, while Fakheri indicates that heat exchangers can have varying efficiencies depending upon several variables such as q (actual rate of heat transfer), U (overall heat transfer coefficient), A (surface area), T (average temperature of the hot fluid), and t (average temperature of the cold fluid). Thus, one of ordinary skill would seek efficiency as close to 100% as possible between the pressure and heat exchangers to provide a more efficient system. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1, wherein the waste stream comprises at least one oxidizing agent (Martinez Pr. 11, 40; Fig. 1; hydrogen peroxide streams 11 and 15 may be added.).
Claim 3: The system of claim 2, wherein the at least one oxidizing agent includes at least one peroxide (Martinez Pr. 11, 40; Fig. 1; hydrogen peroxide streams 11 and 15 may be added.).
Claim 4: The system of claim 2, wherein the at least one oxidizing agent includes hydrogen peroxide (Martinez Pr. 11, 40; Fig. 1; hydrogen peroxide streams 11 and 15 may be added.).
Claim 5: The system of claim 1, wherein at least one oxidizing agent is introduced into the subcritical reactor vessel and the at least one oxidizing agent includes at least one of molecular oxygen or at least one peroxide (Martinez Pr. 11, 40; Fig. 1; hydrogen peroxide streams 11 and 15 may be added. The streams will make it through the reactors 10/14/18).
Claim 6: The system of claim 1, wherein at least one catalyst capable of catalyzing oxidation of the at least one organic contaminant is present in the subcritical reactor vessel and is contacted with the waste stream (See combination supra. Lee Fig. 4-5; Pr. 43-46; supercritical water drives oxidation reaction to break down organic contaminants suspended into additional water or other inert ingredients. Martinez Pr. 11, 40; Fig. 1; hydrogen peroxide streams 11 and 15 may be added.).
Claim 7: The system of claim 1, wherein the heat exchanger recovers at least 95% of heat input (See combination supra Lee, Martinez, PX, and Fakheri. Heat exchangers can have varying efficiencies depending upon several variables such as q (actual rate of heat transfer), U (overall heat transfer coefficient), A (surface area), T (average temperature of the hot fluid), and t (average temperature of the cold fluid). Thus, one of ordinary skill would seek efficiency as close to 100% as possible between the pressure and heat exchangers to provide a more efficient system.).
Claim 8: The system of claim 1, wherein the pressure exchanger recovers at least 98% of mechanical energy (PX Pg. 5, 10; PX pressure exchangers having unparalleled efficiency of up to 98%).
Claim 9: The system of claim 1, wherein the pressure exchanger is a rotary pressure exchanger (PX Pg2-4; the pressure exchanger contains a rotary corrosion-resistant ceramic).
Claim 10: The system of claim 1, wherein the heat exchanger is a plate heat exchanger or a shell and tube heat exchanger (Fakheri Pg. 2; Table 1; shell and tube analysis of heat exchangers).
Claim 11: The system of claim 1, wherein the reaction vessel is maintained at a temperature of from 200 to 350° C. and a pressure of from 500 to 3000 psig (Lee Fig. 1; Pr. 40; the critical point of the water is at 218 atm (3203.72 psig) and 374 oC. Thus, any fluid below the critical point is operated in a subcritical state. Furthermore, the reactor is capable of operating and pressurizing the fluid to the claimed temperature and pressure.).
12. The system of claim 1, wherein the system does not include any motorized equipment (See combination supra. The cited components claim mapped to does not utilize any motorized equipment.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gattrell (US2012/0055872) – sub-critical partial oxidation for treatment of nitration wastes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779